DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 13-22, and 25-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10, 13-22, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable by Davis et al. (US 2014/0359044 A1, hereinafter refers Davis) in view of Fawcett (US 2017/0244387 A1).

Regarding claim 1, Davis discloses a computing node comprising: 
circuitry to:
determine whether additional memory resources are required by the computing	node; send a resource request for remote resources to a remote computing node in response to a determination that 
configure a mapping of a local address space of the computing node to at least a portion of the available the remote memory resources in response to sending of the resource request (Fig. 3-4, para. 83-85);  
and generate an access to a local address in the local address space in response to configuration of the mapping; identify the remote computing node based on the local address with the mapping of the local address space to the at least a portion of the available remote memory resources in response to generation of the access to the local address (Fig. 3-4, para. 83-87); and
perform a memory resource access operation with the remote computing node over a network fabric in response to identification of the remote computing node (Fig. 3-4, para. 82-86, para. 100-105, to identify the computing node to perform the access the storing of resource);
Davis does not explicitly disclose receive an indication from a remote computing node of available remote memory resources;
send a resource request for the available remote memory resources to [[a]] the remote computing node in response to a determination that the additional memory resources are required by the computing node;
Fawcett teaches receive an indication from a remote computing node of available remote memory resources; send a resource request for the available remote memory resources to [[a]] the remote computing node in response to a determination that the additional memory resources are required by the computing node (Fig. 6, para. 54-55, para. 59-60, to receive and allocate available resource from a particular computing node once determine that one compute node is needing of more resource);


Regarding claim 2, Davis in view of Fawcett discloses wherein the circuitry to monitor for available memory over the network fabric in order to receive the indication from the remote computing node of the available remote memory resources (Davis, Fig. 3-4, para. 82-86, Fawcett, para. 54-55).

Regarding claim 3, Davis in view of Fawcett discloses wherein to configure the mapping of the local address space to at least a portion of the available the remote memory resources comprises to configure one or more system address decoders of the computing node to map the local address space to the at least a portion of the available remote memory resources of the remote computing node (Davis, Fig. 3-4, para. 82-86 Fawcett, para. 54-55, para. 59-60).

Regarding claim 4, Davis in view of Fawcett discloses wherein to configure one or more system address decoders comprises to: configure a first system address decoder of a caching agent of the computing node to map the local address space to a host fabric interface of the computing node; and configure a second system address decoder of the host fabric interface to map the local address space to the at least a portion of the available remote memory resources (Davis, Fig. 3-4, para. 82-86 Fawcett, para. 54-55, para. 59-60).

Regarding claim 5, Davis in view of Fawcett discloses wherein to configure the mapping of the local address space to the at least a portion of the available remote memory resources further comprises to send a hot-plug notification to an operating system of the computing node in response to 

Regarding claim 6, Davis in view of Fawcett discloses the circuitry to include a host fabric interface to identify the remote computing node and perform the memory resource access operation with the remote computing node over the network fabric (Davis, Fig. 6, Fawcett, para. 54-55, para. 59-60).

Regarding claim 7, Davis in view of Fawcett discloses a machine learning resource borrower to determine whether additional memory resources are required with a machine learning algorithm (Davis, para. 108-110, para. 111-112, the additional resource of the node is determined and performed by the machine process).

Regarding claim 8, Davis in view of Fawcett discloses wherein the machine learning algorithm is based on one or more of an application need, a service level objective, a data center policy, a dynamic condition, or a resource memory  history (Davis, para. 111-112). Davis in view of Fawcett

Regarding claim 9, discloses wherein the plurality of instructions, when executed, further cause the computing node to: receive a release request, from the remote computing node, to release memory resources; and remove the mapping of the local address space to the at least a portion of the available remote memory resources in response to a receipt of the release request (Davis, Fig. 3-4, para. 83-87, para. 112-115).



Regarding claim 13, the instant claim is met by rejection of claim 1.
Regarding claim 14, the instant claim is met by rejection of claim 2.
Regarding claim 15, the instant claim is met by rejection of claim 3.
Regarding claim 16, the instant claim is met by rejection of claim 4.
Regarding claim 17, the instant claim is met by rejection of claim 5.
Regarding claim 18, the instant claim is met by rejection of claim 6.
Regarding claim 19, the instant claim is met by rejection of claim 7.
Regarding claim 20, the instant claim is met by rejection of claim 8.
Regarding claim 21, the instant claim is met by rejection of claim 9.
Regarding claim 22, the instant claim is met by rejection of claim 10.
Regarding claim 25, the instant claim is met by rejection of claim 1.
Regarding claim 26, the instant claim is met by rejection of claim 1.
Regarding claim 27, the instant claim is met by rejection of claim 3.
Regarding claim 28, the instant claim is met by rejection of claim 4.
Regarding claim 29, the instant claim is met by rejection of claim 1.
Regarding claim 30, the instant claim is met by rejection of claim 5.
Regarding claim 31, Davis in view of Fawcett discloses determine whether to reclaim the at least a portion of the local memory resource mapped to the local address space; send a release request to the remote computing node responsive to a determination to reclaim the at least a portion of the local memory resource; and reconfigure the mapping of the local address space that includes the at least a portion of the local memory resource to indicate the at least a portion of the local memory resource is allocated for use by the computing node (Davis, Fig. 3-4, para. 83-87, para. 112-115).

Regarding claim 32, Davis in view of Fawcett discloses the circuitry to send a hot-plug notification to the operating system of the computing node in response to reconfiguration of the mapping of the local address space (Davis, Fig. 3-4, para. 82-86, Fawcett, para. 54-55, para. 59-60).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425